Dy the Court,

Dixon, O. J.
This action is quite nondescript in its character. It was commenced in the circuit court of Crawford county to reverse a judgment of the circuit court of Dane, to remove a cloud from the plaintiff’s land title, and for a perpetual injunction. The judgment of the Dane circuit court was in equity, and the principal grounds for reversal are, errors of law appearing on the face of the judgment, and newly discovered evidence. Fraud in obtaining the judgment is likewise claimed, but not sustained by the averments of the complaint. The case depends en. tirely on the alleged errors of law, and newly discovered ev*249idence. The plaintiff’s counsel calls it a proceeding in the nature of a bill of review, and for incidental relief. It nearer to that than anything else, and we will not differ with him. It is certain that no relief can be granted in the action without setting aside and reversing the judgment of the Dane circuit court, according to the prayer of the complaint. In this respect it is precisely analogous to a bill of review. A bill of review must always be filed in the court where the record is, and by which the decree was pronounced. This is implied from its very name. The court reviews its own proceedings. And when a review is sought on new evidence, liberty to file the bill must first be obtained from the court, upon petition supported by affidavit. 3 Dan. Ch’y Pr., 1738; 2 Barb. Ch. Pr., 93; Story’s Eq. Pl., §412. A review and reversal by one court of the judgment of another co-ordinate court, would be a marvel in the law. Under such a practice the parties could go on reviewing to the end of time. One circuit court possesses no such power over the judgments of another. This subject is fully examined in Arnold v. Styles, 2 Blackf., 391, in connection with a bill of revivor, which stands upon the .same principle. It is there said of bills of revivor and review, and all bills of the class “ not original,” that they must be prosecuted in the court where the records remain. It was accordingly held that a bill to revive a decree respecting land could not be filed in the county where the land then was, it having, by a change of county boundaries after the decree and before the filing of the bill, been transferred to another county. It should have been filed in the county where the decree was pronounced, and the court had no jurisdiction of the cause. If proceedings in the nature of a bill of review may still be taken, they must be had before the court in which the judgment was rendered.
The order sustaining the demurrer must therefore be sustained.